DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites that the visualization device is combined with the second device externally.  Claim 4 recites that the visualization device is placed inside of the second device.  Claim 5 recites that the first visualization device is combined with the tubal body externally or internally and the second visualization device is combine with tubal body externally.  It is unclear the exact positioning of the visualization with respect to the second device especially the positioning of the first visualization device and second visualization devices with respect to the tubal body.  Examiner suggests providing further clarity to the positioning of the first and second visualization devices with respect to the second device or the tubal body. 
Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
a.	Claim 19 is dependent on claim 17 and is directed to the finger of the medical glove claim.  Claim 17 does not recite the medical glove and it is claim 18 that recites the medical glove.  Therefore claim 19 should be dependent on claim 18.  
b.	Claim 20 is dependent on claim 17 and is directed to a tool tube as the second device.  Claim 17 does not recite the tool tube and it is claim 1 that recites the tool tube.  Therefore claim 20 should be dependent on claim 1.  
c.	Claim 21 is dependent on claim 16 and is directed to the tool tube hosting a bougie.  Claim 16 does not recite the tool tube and it is claim 20 that recite the tool tube.   Therefore claim 21 should be dependent on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. (20120259173) in view of Wood et al. (20110315147).  
Waldron et al. teach of an oral airway device and kit for monitoring patient’s airways in real time [0018] with device comprising a camera 91 located at distal end of the second lumen attached along the tube 12 with a distal and proximal ends (fig. 1) having an opening at the proximal end (fig. 2) and the camera tube being sealed at the distal end [0022, 0026] with a transparent material [0033].  Waldron et 
 Since the reference explicitly teaches that the camera components are kept away from the exterior of the tube 12 [0033], it is therefore obvious that the camera does not come in contact with patient’s tissues.  Waldron et al. teach of a holder 90 which includes an abutment surface 118 to hold the camera components away from the exterior of the tube 12 and the surface 118 defines field of view for the camera by aligning the optical components of the camera with the tube 12 with the surface 118 forming openings that facilitate visualization or may include optically transparent materials [0033].  Waldron et al. further teach of a holder to include a movable member 160 which may be a flexible tape or film that is positioned to loop around the bottom of the channels to cover the abutment surface 118 and the movable member may be optically transparent so that visualization through holder 90 is unaffected [0038].  Therefore the movable member with the flexible tape or film serves to seal the abutment surface.  Waldron et al. therefore teach of a tube structure for visualizing oral airways having integral visualization apparatus such as the camera to facilitate proper placement of the tube and intermittent or continuous visualization of positioning over the course of intubation [0018].  Waldron reference teaches of holder 90 to include an abutment surface 118 that may hold the camera components away from the exterior of the tube 12 where the abutment surface 228 may include optically transparent material [0033].  The Waldron reference also teaches that the configuration may 
Waldron et al. teach of the inserted camera inside the patient’s airway along with the tube but do not explicitly teach of the camera being removable from the tube structure with respect to the camera tube and removability or disposing of the camera of other tool devices from the patient while the airway device remains inserted in the patient.  In a similar field of endeavor Wood et al. teach of a multifunctional lumen oral airway device and method that includes tracheal tube as well as multifunctional lumen adapted to receive a variety of interchangeable medical devices with insertion or removal of medical device such a visualization device from the multifunctional lumen without extubation of the tube from the patient where the multifunctional lumen may be adapted to receive an imaging or visualization device [0021].  Wood et al. also teach of a tracheal tube 10 [0024] composed of .   
Claims 5-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. in view of Wood et al. in view of Kernbaum et al (10772693).  The previous references do not teach of the claimed motion type of the inner tube with respect to the outer tube.  In a similar field of endeavor Kernbaum et al. teach a surgical instrument 110 with shaft 114 or 400 with an outer tube 402 and inner tube 404 with body provided by inner tube 404 and outer tube 402 and shaft 400 extending between the inner surface 409 of inner tube 404 to an outer surface 401 of outer tube 402 and each of inner tube 404 and outer tube 402 may be made by extruding a material to form a hollow cylinder (fig. 4, col. 7 lines 63-col. 8 line 26).  Kernbaum et al. further teach of the inner tube 404 and outer tube 402 being configured to slide relative to one another or move relative to one another to facilitate bending of shaft 400 and therefore the inner tube would be capable of rotating relative to the outer tube (col. 8 lines 48-60).  Kernbaum et al. therefore teach of the inner tube 404 and outer tube 402 being configured to slide relative to one another such as along the proximal-distal direction (fig. 2).  Kernbaum et al. further teach of the inner tube extending out from the outer tube (fig. 3) and with sliding movement being capable of being retracted back into the outer tube.  Kernbaum et al. teach of the bending of the shaft or the curved nature of the tubal body (col. 8 lines 52-60).  Waldron et al. teach of ends 164 and 166 exit the tube 12 at proximal location and are accessible to the user or mechanical control acting as handle [0038].  Waldron et al. also teach of the distal end having tapered section (fig. 2, [0029]).  The combination of the references therefore teach of hollow tube with a tool lumen for a tool tube as the oral airway device that has the capability to rotate and slide.  It would have therefore been obvious to .  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. in view of Wood et al. in view of Kernbaum et al. and further in view of Hingley et al (20100180737).  The previous references do not explicitly teach of a bougie being incorporated on one of the tubes.  In a similar field of endeavor Hingley et al. teach of a medical viewing device or oral airway device  with an outer bending sleeve and inner assembly that includes viewing device in the form of a video introducer 10 provided by flexible, bending rod or bougie with a small camera [0023].  Hingley et al. teach of the inner support member in the form a sleeve 60 which can be slid over camera unit 11 [0028].  Therefore the sleeve 60 over the camera unit can be interpreted to be the camera tube.  Hingley et al. furthermore teach of the endotracheal bougie 10 with outer sleeve 80 where the inner assembly can be slid into position along the length of the outer sleeve with camera 11 positioned at one end [0030].  Therefore the bougie may be incorporated in at least the inner tube wall or outer tube wall.  Wood reference teaches of the use of multiple lumens to be used in combination with the tracheal tube [Wood [0034]] and the Waldron reference teaches of the use of the visualization device with any suitable airway device with main ventilation lumen [Waldron [0021].  It would be obvious to modify Wood where one of the multi-functional lumens include the bougie which can be inserted and removed to provide more enhanced visualization of the airway.  Furthermore, the bougie may be incorporated as part of the multi-lumen structure as taught by Wood reference and since the multi-lumen structure is incorporated inside the tube and therefore it would be obvious for the bougie to be incorporated into wall of inner tube or one of the lumens of the multi-lumen assembly.  Therefore it would be obvious to use the teaching by Hingley with respect to the bougie to incorporate into one of the lumens as taught by the combination of the previous references to provide the desired visualization of the patient’s airway during the intubation process and confirm proper placement of the airway tube.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. in view of Wood et al. and further in view of Hingley et al.  The previous references do not explicitly teach of tubal body with multiple perforations.  In a similar field of endeavor Hingley et al. teach of a medical viewing device or oral airway device  with an outer bending sleeve and inner assembly that includes viewing device in the form of a video introducer 10 provided by flexible, bending rod or bougie with a small camera [0023].  Hingley et al. also teach of multiple perforations with holes along the length of the support member [0027].  It would have been obvious to one of ordinary skill in the art to use the teaching by Hingley et al. to modify the previous references provide tubal body with that is accessible at multiple points for various functions.  
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. in view of Wood et al. and further in view of Chakithandy (20170087320).  The previous references do not teach of ventilating mask.  In a similar field of endeavor Chakithandy teaches of ventilating mask that allows ventilation and intubation simultaneously where the facemask is easy to apply to the patient’s mouth due of the grip of the wings and channels and provides clear view of the vocal cords through camera and helps in correct placement of endotracheal tube [0008].  Chakithandy teaches of the mask comprising upper and lower portions and cushioned rim and is pointed and therefore two portions or pieces assembled together (see figures) with a ventilation port, channels, and wings [0028, 0030], valve staying in between the channels [0031].  Chakithandy therefore teaches of allowing ventilation of the patient with view of the vocal chords and help slide the endotracheal tube into the wind pipe where the airway-slider can be fixed any position or angle on the ventilation facemask by use of magnets or Velcro thus achieving a clear airway and also guide the endotracheal tube into the patient’s airway [0033].  The previous references teaches of the elasticity or flexible composition of the airway/visualization device and therefor would be obvious to incorporate such material for the ventilating mask to provide desired effect on the patient and therefore be adjustable on the patient with respect to sizing.  It would have .  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. in view of Wood et al. and further in view of Singh (20040254422).  The previous references do not explicitly teach of a urinary catheter with balloon.  In a similar field of endeavor Singh teaches of a method and apparatus for image guided urological procedures [0041] using urinary catheter with balloon near distal end ([0040, 0076], claim 9).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Singh to modify Waldron et al. to provide image guided system for accurate placement of urinary catheter and provide diagnostic information.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. in view of Wood et al. and further in view of Voegele et al. (20060247500).  The previous references do not teach of a trocar with stylus as the second device.  In a similar field of endeavor Voegele et al. teach of image guided surgical system [0186] with a surgical access device that includes a stylus for access into body tissue via a trocar [0233].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Voegele et al. to modify Waldron and Wood references to provide for a more improved and efficient accessibility to body cavity during surgical procedures.  
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. in view of Wood et al. and further in view of Osuka et al. (20090248202).  The previous references do not teach of a medical glove as the second device.  In a similar field of endeavor Osuka et al. teach of a medical device used for endoscopy techniques with multi-joint structure and performing position recognition and may include a medical glove 26 composed of finger sensors along the fingers to collect diagnostic data [0137, fig. 12].  This may be incorporated as the tool tube in place of airway tube in the .  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. in view of Wood et al. and further in view of Hingley et al.  The previous references do not explicitly teach of a bougie being incorporated on one of the tubes.  In a similar field of endeavor Hingley et al. teach of a medical viewing device or oral airway device  with an outer bending sleeve and inner assembly that includes viewing device in the form of a video introducer 10 provided by flexible, bending rod or bougie with a small camera [0023].  Hingley et al. teach of the inner support member in the form a sleeve 60 which can be slid over camera unit 11 [0028].  Therefore the sleeve 60 over the camera unit can be interpreted to be the camera tube.  Hingley et al. furthermore teach of the endotracheal bougie 10 with outer sleeve 80 where the inner assembly can be slid into position along the length of the outer sleeve with camera 11 positioned at one end [0030].  Therefore the bougie may be incorporated in at least the inner tube wall or outer tube wall.  Wood reference teaches of the use of multiple lumens to be used in combination with the tracheal tube [Wood [0034]] and the Waldron reference teaches of the use of the visualization device with any suitable airway device with main ventilation lumen [Waldron [0021].  It would be obvious to modify Wood where one of the multi-functional lumens include the bougie which can be inserted and removed to provide more enhanced visualization of the airway.  Furthermore, the bougie may be incorporated as part of the multi-lumen structure as taught by Wood reference and since the multi-lumen structure is incorporated inside the tube and therefore it would be obvious for the bougie to be incorporated into wall of inner tube or one of the lumens of the multi-lumen assembly.  Therefore it would be obvious to use the teaching by Hingley with respect to the bougie to incorporate into one of the lumens as taught by the combination of the previous references to provide the desired visualization of the patient’s airway during the intubation process and confirm proper placement of the airway tube.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793